DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 2 is cancelled.
	Claim 7 is newly added claim.
	Claims 1 and 3-7 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Amended claim 1 adds the new limitation of “wherein two supply conduits and two discharge conduits are provided for each cavity row”. However, prior to the cited limitation, claim 1 recites “a supply conduit communicated with distribution conduit” and “a discharge conduit communicated with the cavity cooling portion” in 7th and 10th lines. As a result, the added clause of “wherein… two supply conduits and two discharge conduits…” contradicts the prior citations of a supply conduit and a discharge conduit and renders the claim vague and indefinite. Clarification is requested.
	New claim 7 recites the limitation of “the cavity row” in 8th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, even though claim 7 recites “each cavity row” in 6th line, it is not clear if the latter citation in 8th line refers back to which of the previously cited “each cavity row”. Clarification is required.

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 12/09/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being un-patentable over Fields (US 8,512,625).
Fields et al. (US ‘625) discloses a mold for injection molding, the mold comprising: two cavity rows (80, 82), each cavity row (80, 82) having a plurality of cavities (98, 100); and a cooling flow path (84) configured to allow a cooling medium to flow through the cooling flow path (84), the cooling medium cooling the cavities, the cooling flow path (84) including: at least one or more supply ports (114, 116); a distribution conduit (122) communicated with the supply port (114); a supply conduit (134) communicated with the distribution conduit (122); a cavity cooling portion (128) communicated with the supply conduit (134) and provided to an outer periphery of the cavities (98, 100); a discharge conduit communicated with the cavity cooling portion (128); a collecting conduit communicated with the discharge conduit; and at least one or more discharge ports (118, 120) communicated with the collecting conduit, wherein the supply conduit (134) and the discharge conduit are parallel to the cavity rows (80, 82), as claimed in claim 1.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Discharge ports (118, 120))][AltContent: arrow][AltContent: textbox (Cavities (98, 100))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Supply ports (114, 116))][AltContent: textbox (Cavity rows (80, 82))][AltContent: textbox (A cooling flow path (84))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    415
    616
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image2.png
    322
    642
    media_image2.png
    Greyscale


[AltContent: textbox (A discharge conduit)][AltContent: textbox (Cavity cooling portions (128))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A distribution conduit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A collecting conduit)][AltContent: arrow][AltContent: textbox (A supply conduit (134))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    390
    655
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (The supply conduit (134) and the discharge conduit are parallel to the cavity row.)][AltContent: arrow][AltContent: textbox (Two discharge conduits for cavity row (80, 82) provided for each cavity row (80, 82).)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cavity cooling portions (128))][AltContent: arrow][AltContent: textbox (Two supply conduits (134) for cavity row (80, 82) provided for each cavity row (80, 82).)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    544
    425
    media_image4.png
    Greyscale


Further, as to claim 1, Fields et al. (US ‘625) disclose two supply conduits (134) and two discharge conduits are provided for each cavity row (80, 82), and wherein the cooling medium is configured to be supplied from one supply conduit (134) to the cavity cooling portion (128) corresponding to a half of each cavity row (80, 82).
Fields et al. (US ‘625) discloses two cavity rows (80, 82), however, is silent on disclosing three or more cavity rows (80, 82), as claimed in claim 1.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the mold for injection molding, as taught by Fields et al. (US ‘625), through providing three or more cavity rows in order to improve the workability of the system by increasing the production throughput of the molding system, as taught by Fields et al. (US ‘625).
Further, it has been held that a mere duplication of working parts of a device involves only routine skill in the art because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
As to claim 3, Fields et al. (US ‘625) disclose the distribution conduit (124) and the collecting conduit (134) are respectively provided for each supply port and for each discharge port, and wherein each distribution conduit is provided independently, and each collecting conduit is provided independently.
	As to claim 4, Fields et al. (US ‘625) teach the mold is for a molding machine including a pitch changing mechanism configured to change a distance between rows of neck molds, and wherein the supply port and the discharge port are provided in a non-interference area with respect to the pitch changing mechanism.
	As to claim 5, Fields et al. (US ‘625) disclose the cavity is defined by an inner member, the inner member being fitted in a recess portion of the mold, the inner member being configured by two members of an inner cavity member and a cavity ring.
	As to claim 6, Fields et al. (US ‘625) teach the inner cavity member has an inner wall surface defining the cavity, and includes a shoulder portion abutting against a neck mold during injection molding, wherein the cavity ring is a member having a hollow space inside the cavity ring, the inner cavity member being arranged in the hollow space, the cavity ring including an upper surface portion abutting against the shoulder portion, and wherein a flow path provided in the inner cavity member and the cavity ring configures the cavity cooling portion.
	As to claim 7, Fields et al. (US ‘625) disclose the half part of each cavity row is located adjacent to the distribution conduit, wherein the one supply conduit (134) extends up to the half part of the corresponding cavity row (80, 82) from the distribution conduit, wherein the cooling medium is configured to be supplied from another supply conduit (134) to the cavity cooling portions (128) corresponding to a half part of each cavity row (80, 82), which is located adjacent to the collecting conduit, and wherein the another supply conduit (134) extends up to the cavity row adjacent to the collecting conduit from the distribution conduit.
Response to Arguments
Applicant's arguments, filed on 03/09/2022, have been fully considered but they are not persuasive.
Applicant argues “the allegedly analogous supply conduit (146) and the allegedly analogous discharge conduit (148) in Fields intersect with the allegedly analogous cavity row (80, 82), Fields fails to disclose at least “wherein the supply conduit and the discharge conduit are parallel to the cavity rows,” as generally recited in Applicant’s amended independent claim 1.” Therefore, as the allegedly analogous supply conduit (146) and the allegedly analogous discharge conduit (148) in Fields intersect with the allegedly analogous cavity row (80, 82), Fields fails to disclose at least “wherein the supply conduit and the discharge conduit are parallel to the cavity rows,” as generally recited in Applicant’s amended independent claim 1. (emphasis added).”
This is not found persuasive. First, it should be noted that in view of the applied amendments to the claimed subject matter, slight changes in interpretation of the disclosure of Fields et al. (US ‘625) were necessitated as it has been clearly shown in above new grounds of rejections. Second, Fields et al. (US ‘625) fully disclose a supply conduit (134) communicated with the distribution conduit (122) and a discharge conduit communicated with the cavity cooling portion (128), wherein the supply conduit (134) and the discharge conduit are parallel to the cavity rows (80, 82), as it has been shown in detail in the body of the above rejection.
[AltContent: textbox (The supply conduit and the discharge conduits direction.)][AltContent: arrow][AltContent: textbox (The direction of the cavity row that is parallel to the supply and discharge conduit directions.)][AltContent: arrow]
    PNG
    media_image5.png
    372
    613
    media_image5.png
    Greyscale

Additionally, Applicant argues that “Fields fails to disclose or render obvious at least “wherein two supply conduits and two discharge conduits are provided for each cavity row,” and “wherein the cooling medium is configured to be supplied from one supply conduit to the cavity cooling portion corresponding to a half part of each cavity row,” as generally recited in Applicant’s claim 2 and incorporated into amended independent claim 1.
This is not found persuasive. Similar to prior discussion, as it has been shown in the body of rejections, Fields disclose two supply conduits (134) and two discharge conduits are provided for each cavity row (80, 82), and wherein the cooling medium is configured to be supplied from one supply conduit (134) to the cavity cooling portion (128) corresponding to a half of each cavity row (80, 82).
[AltContent: textbox (Two discharge conduits for cavity row (80, 82) provided for each cavity row (80, 82).)][AltContent: textbox (Two supply conduits (134) for cavity row (80, 82) provided for each cavity row (80, 82).)]
    PNG
    media_image6.png
    523
    401
    media_image6.png
    Greyscale

	Finally, after a full review of the submitted remarks in view of rejections of the claims, it has been concluded that there are differences in interpreting the cited references in view of the claimed subject matter by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gellert (US 5,930,882) disclose an injection molding apparatus wherein a hollow outer part 46 is made with four retaining bolt holes 104 as well as a central opening 106 extending therethrough with an inner surface 108. The inner surface 108 is made to fit around the outer surface 80 of the hollow inner part 44. The hollow outer part 46 is also machined to have outer portions 110 of two cooling fluid conduits which are made to align respectively with the inner portions 84 of the two cooling fluid conduits in the outer surface 80 of the inner part 84. (see column 4, lines 20-31)
	Dubuis et al. (US 7,377,767) disclose a preform mold neck ring insert pair 152 for molding a neck portion of a preform. The first connecting coolant channel includes an inlet channel segment 110 and a first coupling channel segment 112. Similarly, the second connecting coolant channel includes an outlet channel segment 111 and a second coupling channel segment 113. The foregoing channel segments 110, 111, 112, 113, 114, 115 are preferably formed in the body of the neck ring insert 103, without specific limitation, by means of drilling. (see column 6, lines 3-18)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        06/13/2022